I concur in the result, but disagree with the majority as to Division VI.
This defendant cannot be guilty if his coconspirators are innocent. The law-enforcing officers of Iowa asked the court "in the name of justice" to dismiss the indictments against all of the other defendants.
In 11 Am. Jur. 560, 561, section 26, I find the following statement:
"However, if all but one of the defendants charged in an indictment for conspiracy are acquitted, unless the offense is *Page 864 
alleged to have been committed with others unknown, the verdict against that one will not be permitted to stand. [Cites cases, and then continues.] Similarly, a majority of the cases subscribe to the rule that if the prosecutor enters a nolle prosequi as to one of two defendants accused of conspiracy, the other must be acquitted." (Citing certain cases.)
It seems extremely unfair to me to dismiss the indictments as to the other defendants, who were just as guilty as this defendant, if any of them are guilty, and not to dismiss as to this defendant.